OMB APPROVAL OMB Number:3235-0582 Expires:March 31, 2012 Estimated average burden hours per response9.6 UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM N-PX ANNUAL REPORT OF PROXY VOTING RECORD OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number811-09911 Hussman Investment Trust (Exact name of registrant as specified in charter) 5136 Dorsey Hall DriveEllicott City, Maryland (Address of principal executive offices) (Zip code) John F. Splain Ultimus Fund Solutions, LLC225 Pictoria Drive, Suite 450Cincinnati, Ohio45246 (Name and address of agent for service) Registrant's telephone number, including area code: (513) 587-3400 Date of fiscal year end:June 30 Date of reporting period:July 1, 2009 - June 30, 2010 Form N-PX is to be used by a registered management investment company, other than a small business investment company registered on Form N-5 (ss.ss. 239.24 and 274.5 of this chapter), to file reports with the Commission, not later than August 31 of each year, containing the registrant's proxy voting record for the most recent twelve-month period ended June 30, pursuant to section 30 of the Investment Company Act of 1940 and rule 30b1-4 thereunder (17 CFR 270.30b1-4). The Commission may use the information provided on Form N-PX in its regulatory, disclosure review, inspection, and policymaking roles. A registrant is required to disclose the information specified by Form N-PX, and the Commission will make this information public. A registrant is not required to respond to the collection of information contained in Form N-PX unless the Form displays a currently valid Office of Management and Budget ("OMB") control number. Please direct comments concerning the accuracy of the information collection burden estimate and any suggestions for reducing the burden to the Secretary, Securities and Exchange Commission, 450 Fifth Street, NW, Washington, DC 20549-0609. The OMB has reviewed this collection of information under the clearance requirements of 44 U.S.C. ss. 3507. ITEM 1. PROXY VOTING RECORD. Disclose the following information for each matter relating to a portfolio security considered at any shareholder meeting held during the period covered by the report and with respect to which the registrant was entitled to vote: (a) The name of the issuer of the portfolio security; (b) The exchange ticker symbol of the portfolio security; (c) The Council on Uniform Securities Identification Procedures ("CUSIP") number for the portfolio security; (d) The shareholder meeting date; (e) A brief identification of the matter voted on; (f) Whether the matter was proposed by the issuer or by a security holder; (g) Whether the registrant cast its vote on the matter; (h) How the registrant cast its vote (e.g., for or against proposal, or abstain; for or withhold regarding election of directors); and (i) Whether the registrant cast its vote for or against management. SIGNATURES [See General Instruction F] Pursuant to the requirements of the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. (Registrant)Hussman Investment Trust By (Signature and Title)* /s/ John P. Hussman. John P. Hussman,President Date July 22, 2010 * Print the name and title of each signing officer under his or her signature. EXHIBIT A INVESTMENT COMPANY REPORT Name of Fund: Hussman Strategic Growth Fund For shareholder meetings held from July 1, 2009 through June 30, 2010 Issuer Name Ticker Symbol CUSIP Shareholder Meeting Date Brief Identification of the Matter Voted On Proposed by Issuer or Security Holder? Did the Fund Vote? How did the Fund Cast its Vote? For, Against, Abstain Did the Fund voteFor or Against Management? Dell Inc DELL 24702R101 07/17/09 Directors recommend a vote for all nominees Issuer Yes For For Ratification of independent auditor Issuer Yes For For Reimbursement of proxy expenses Security Holder Yes Against For Adopt a simple majority vote Security Holder Yes Against For Research in Motion RIMM 07/14/09 Election of all nominees Issuer Yes For For In respect of the re-appointment of Ernst & Young as independent auditors of the company and authorizing the Directors to fix their remuneration Issuer Yes For For Xilinx Inc XLNX 08/12/09 Election of all nominees Issuer Yes For For To approve an amendment to 1990 employee qualified stock purchase plan to incease the number of shares by 2,000,000 Issuer Yes For For Proposal to approve an amendment to the company's 2007 equity incentive plan to increase the number of shares reserved for issuance thereunder by 5,000,000 shares Issuer Yes Against Against Proposal to ratify the appointment of Ernst & Young as the company's external auditors for fiscal year 2010 Issuer Yes For For Check Point Software Technologies CHKP M22465104 07/29/09 Directors recommend a vote for all nominees Issuer Yes For For To authorize the Chairman of the Board of Directors to continue serving as chairman of the Board of Directors and the chief executive officer for up to three years following the meeting Issuer Yes For For To ratify the appointment and compensation of Check Point's indpendent public accountants Issuer Yes For For To approve compensation to Check Point's Chief executive officer who is also the Chairman of the Board of Directors Issuer Yes For For I am a "controllilng shareholder Issuer Yes Against Against I have a "personal interest" in interm 5 Issuer Yes Against Against Plantronics Inc PLT 07/29/09 Directors recommend a vote for election of all nominees Issuer Yes For For Ratify and approve amendments to the 2003 stock plan Issuer Yes Against Against Ratify and approve amendments to the 2002 employee stock purchase plan Issuer Yes For For Ratify the appointment of PriceWaterHouseCoopers as the independent registered public accounting firm of Plantronics for fiscal 2010 Issuer Yes For For Computer Sciences Corp CSC 08/03/09 Directors recommend a vote for election of all nominees Issuer Yes For For To ratify the appointment of independent auditors Issuer Yes For For Forest Labs Inc FRX 08/10/09 Election of all nominees Issuer Yes For For Approval of the company's executive compensation philosophy, policies and procedures as described in the compensation discussion and analysis Issuer Yes Against Against Ratification of the selection of BDO Seidman, LLP as indpendent registered public accounting firm for the fiscal yar ending 3/31/2010 Issuer Yes For For Polo Ralph Lauren Corporation RL 08/06/09 Directors recommend a vote for all nominees Issuer Yes For For Raitifcation of appointment of Ernst & Young as the company's indpendent registered public accounting firm to serve for the fiscal year ending 4/3/2010 Issuer Yes For For Microchip Technology MCHP 08/14/09 Directors recommend a vote for eleciton of all nominees Issuer Yes For For Amendment and restatment of our 2004 equity incentive plan to 1) Modify the automatic grant provisions with respect to equity compensation for non-employee Directors to provide for annual awards of options and restricted stock units("RSUS"), and( II) revise the definiton of "Performance Goals" for purposes of seciton 162(M) of the internal revenue code Issuer Yes Against Against Proposal to ratify the appointment of Ernst & Young as the indpendent registered public accounting firm of Microchip for the fiscal yar ending 3/31/2010. Issuer Yes For For Q Logic Corp QLGC 08/20/09 Election of all nominees Issuer Yes For For Approval of amendment to the Qlogic corporation 2005 performance incentive plan to increase the aggregate share limit Issuer Yes Against Against Ratification of appointment of KPMG as indpendent auditors Issuer Yes For For Cooper Industries CBE G24182100 08/31/09 Approval of the scheme of arrangement attached to the accompanying proxy statement(re:change of incorporation of company from Bermuda to Ireland for ClassA Public shareholders) Issuer Yes For For If the scheme of arrangment is approved, and in connection with the scheme of arrangment and the reorganization, approval of the reduction of the share premium of Cooper industries PLC to allow the creation of Distributable reserves that was previously unanimously approved by Cooper Industries, LTD and the other current shareholders of Cooper Industries PLC Issuer Yes For For Patterson Companies PDCO 09/14/09 Directors recommend a vote for election of all nominees Issuer Yes For For To approve the amendment to the equity incentive plan to remove the 2,000,000 share limit on the number of shares that may be issued thereunder pursuant to awards of restricted stock, restricted stock unit awards and stock bonuses.The amendment to our equity incentive plan does not represent an increase in the number of shares reserved for awards thereunder Issuer Yes Against Against To ratify the selection of Ernst & Young as our independent registered public accounting firm for the fiscal year ending 4/24/2010. Issuer Yes For For Nike NKE 09/21/09 Directors recommend a vote for election of allnominees Issuer Yes For For To approve an amendment to the Nike Inc. Employee Stock purchase plan Issuer Yes For For To ratify the appointment of PriceWaterHouse Coopers as indpendent registered public accounting firm Issuer Yes For For Medtronic Inc MDT 08/27/09 Directors recommend a vote for election of all nominees Issuer Yes For For To ratify the appointment of PriceWaterHouseCoopers as independent registered public accounting firm Issuer Yes For For To approve an amendment to the Medtronic Inc 2005 employees stock purchase plan to increase the number of shares authorized for issuance thereunder from 10,000,000 to 25,000,000 Issuer Yes For For To approve an amendment to the Medtronic Inc 2008 stock award and incentive plan to increase the number of shares authorized for issuance thereunder from 50,000,000 to 100,000,000 Issuer Yes Against Against Global Payments Inc GPN 37940X102 09/30/09 Directors recommend a vote for election of all nominees Issuer Yes For For The proposal to ratify the reappointment of Deloitte&Touche as the company's indpendent public accountants Issuer Yes For For The proposal to approvea list of qualified business criteria for performance based awards to be granted under the third amended and restated 2005 incentive plan Issuer Yes Against Against Darden Restaurants DRI 09/25/09 Directors recommend a vote for all nominees Issuer Yes For For To ratify the appointment of KPMG as our independent registered public accounting firm for the fiscal year ending 5/30/2010 Issuer Yes For For Netapp Inc NTAP 64110D104 10/14/09 Directors recommend a vote for election of all nominees Issuer Yes For For To approve an amendment to the 1999 stock option plan to modify the number of shares of company commons stock shares that may e issued pursuant to awrds under the stock issuance and performance share and performance unit programs Issuer Yes Against Against To approve an amendment to the automatic option grant program contained in the 1999 stock option plan so that a nonemployee Director may elect to receive his or her automatic equity grants in the form of all stock options or in a combination of stock options and restricted stock units Issuer Yes Against Against To approve an amendment to the employee stock purchase plan to incease the share reserve under the pruchase plan by an additonal 6,700,000 shares of common stock Issuer Yes For For To approve an amendment and restatement of the executive compensation plan to provide the plan administrator with discretion to determine the length of any performance period under the compensation plan and to limit the maximum award that any participant may receive pursuant to the compesnation plan to $5,000,000 in any fiscal year Issuer Yes Against Against To ratify the appointment of Deloitte & Touche as our indpendent auditors of the company for the fiscal year ending 4/30/2010 Issuer Yes For For Oracle Corporation ORCL 68389X105 10/07/09 Directors recommend a vote for election of all nominees Issuer Yes For For Proposal for the approval of the adoption of the fiscal year 2010 executive bonus plan Issuer Yes Against Against Proposal to ratify the selection of Ernst & Young as indpendent registered public accounting firm of the company for the fiscal year ending 5/31/2010 Issuer Yes For For Stockholder proposal regarding special stockholder meetings Security Holder Yes Against For Stockholder proposal regarding advisory vote on executive compensation Security Holder Yes For Against Stockholder propsal regarding equity retention policy Security Holder Yes For Against Paychex, Inc PAYX 10/13/09 Election of all nominees Issuer Yes For For Ratification of the audit committee's selection of Ernst & Young as independent registered public accounting firm Issuer Yes For For Synaptics Inc. SYNA 87157D109 10/20/09 Directors recommend a vote for election of all nominees Issuer Yes For For Proposal to ratify the appointment of KPMG as an indpendent registered public accounting firm as the company's indpendent auditor of the fiscal yar ending 6/30/2010 Issuer Yes For For Cintas Corp CTAS 10/20/09 Election of all nominees Issuer Yes For For To ratify Ernst & Young as our independent registered public accounting firm for fiscal 2010 Issuer Yes For For Proposal to adopt principles for healthcare reform as reported by the institute of medicine Security Holder Yes Against For Brinker International EAT 10/29/09 Directors recommend a vote for all nominees Issuer Yes For For The ratification of the appointment of KPMG as our independent auditors for the fiscal 2010 year Issuer Yes For For SeaGate Technology STX G7945J104 10/28/09 Election of all nominees Issuer Yes For For Proposal to approve an increase in the common shares available for purchase under Seagate Technology's employee stockpurchase plan in the amount of 10 million shares Issuer Yes For For Proposal to approve an employee stock option exchange program Issuer Yes Against Against Proposal to ratify the appointment of Ernst & Young as the independent registered public accounting firm Issuer Yes For For Cisco CSCO 17275R102 11/12/09 Election of all nominees Issuer Yes For For To approve the amendment and restatement of the 2005 stock incentive plan as set forth in the accompanying proxy statement Issuer Yes Against Against To approve the amendment and restatement of the Employee Stock purchase plan as set forth in the accompanying proxy statement Issuer Yes For For To ratify the appointment of PriceWaterHouseCoopers as Cisco's independent registered public accounting firm for the fiscal year ending 7/31/10 Issuer Yes For For Proposal submitted by a shareholder to amend Cisco's bylaws to establish a Board committee on Human rights Security Holder Yes For Against Proposal submitted by shareholders requesting the Board to adopt a policy that shareholders be provided the opportunity at each annual meeting of shareholders to vote on an advisory resolution to ratify the compensation of the named executive offices described in the proxy stement for the annual meeting Security Holder Yes For Against Proposal submitted by shareholders requesting the Board to publish a report to shareholders within six months providing a summarized listing and assessment of concrete stepsCisco could reasonably take to reduce the likelihood that its business practices might enable or encourage the violation of human rights as set forth in the accompanying proxy statment Security Holder Yes For Against Western Digital Corp WDC 11/11/09 Election of all nominees Issuer Yes For For To approve an amendment and restatement of our 2004 performance incentive plan Issuer Yes Against Against To ratify the appointment of KPMG as the indpendent registered public accounting firm for Western Digital corporation for the fiscal year ending 7/2/2010. Issuer Yes For For Coach Inc COH 11/05/09 Directors recommend a vote for eleciton of all nominees Issuer Yes For For To reapprove the performance cirteria under the Coach, Inc. 2004 stock incentive plan Issuer Yes Against Against Shareholder proposal requesting that the Board of Directors produce a report on the feasiblitiy of Coach Inc., ending its use of animal fur in its products Security Holder Yes For Against Meredith Corp MDP 11/04/09 Directors recommend a vote for election of all nominees Issuer Yes For For To ratify the appointment of KPMG as the company's independent registered public accounting firm for the year ending 6/30/2010 Issuer Yes For For To consider and act upon a proposal of the Board of Directors to reaffirm the previously approved business criteria, classes of eligible participants and maximum annual incentives awarded under the amended and restated Meredith Corporation 2004 stock incentive plan Issuer Yes Against Against To consider and act upon a proposal of the Board of Directors to authorize an additional reserve of 3,500,000 shares that may be granted under the amended and restated Meredith corporation 2004 stock incentive plan Issuer Yes Against Against The Estee Lauder Companies Inc EL 11/13/09 Directors recommend a vote for eleciton of all nominees Issuer Yes For For Ratification of appoinmtent of KPMG as indpendent auditors for the 2010 fiscal year Issuer Yes For For Microsoft Corporation MSFT 11/19/09 Election of all nominees Issuer Yes For For Ratification of the selection of Deloitte & Touche as the company's indpendent auditor Issuer Yes For For To approve amendments to amended and restated articles of incorporation Issuer Yes For For Advisory vote on executive compensation Issuer Yes For For Shareholder proposal - Adoption of healthcare reform principles Security Holder Yes Against For Shareholder proposal-disclosure of charitable contributions Security Holder Yes Against For Chipotle Mexican Grill Inc CMG 12/21/09 Proposal to amend Chipotle's restated certificate of incorporation to (A) effect a reclassification of each outstanding share of Chipotle Class B common stock into one share of Chipotle Class A common stock and rename the Class A common stock as "commonstock and (B) eliminate provisions relating to Chipotle's prior dual-class common stock structure Issuer Yes For For Factsheet Research Systems Inc FDS 12/15/09 Directors recommend a vote for election of all nominees Issuer Yes For For To ratify the appointment of the accounting firm of PriceWaterHouseCoopers as our independent registered public accounting firm for the fiscal year ending 8/31/2010 Issuer Yes For For Walgreen Company WAG 01/13/10 Directors recommend a vote for election of all nominees Issuer Yes For For Ratify the appointment of Deloitte & Touche as Walgreen's independent registered public accounting firm Issuer Yes For For Amend and restate the Walgreen Co. executive stock option plan Issuer Yes Against Against Shareholder proposal on a policy to change each voting requirement in Walgreen Co.'s charter and by-laws to simple majority vote Security Holder Yes Against For Shareholder proposal on a policy that a significant portion of future stock option grants to Senior exectuives should be performance based Security Holder Yes Against For Shareholder proposal on a written report on charitable donations Security Holder Yes Against For Sonic Corp SONC 01/14/10 Directors recommend a vote for election of all nominees Issuer Yes For For Approval of amendments to existing equity plans to allow for a one time stock option exchange program for employees other than Directors and named executive officers Issuer Yes Against Against Approval of amendments to the Sonic Corp 2006 long term incentive plan to increase the number of shares available for grant under the plan and the maximum number of shares in respect of awards that may be made to any participant in any one calendar year Issuer Yes Against Against Ratification of appointment of Ernst & Young as the company's indpendent registered public accounting firm Issuer Yes For For Energizer Holdings Inc ENR 29266R108 01/25/10 Directors recommend a vote for election of all nominees Issuer Yes For For Ratification of appointment of PriceWaterHouseCoopers as independent auditor Issuer Yes For For Berkshire Hathaway BRK/A 01/20/10 To approve an amendment to the corporation's existing restated certificate of incorporation, as amended(The current certificate) to effect a 50 for 1 stock split of the corporation's class B common stock while maintaining current economic and voting relationship between corporation's Class B common stock and the corporation's class A common stock Issuer Yes For For To approve an amendment to the current certificate to clarify that the class B common stock may be split in the proposd 50 for 1 split without splitting the class A common stock Issuer Yes For For To approve an amendment to the current certificate to change the par value of each share of Class B common stock in connection with the proposed 50 for 1 split, to $0.0033 from the current par value of $0.1667 per share of class B common stock Issuer Yes For For To approve an amendment to the current certificate to increase the number of shares of Class B common stock and the totat number of shares of all classes of stock that the corporation is authorized to issue Issuer Yes For For To approve an amendment to the current certifcate to remove the requirement to issue physical stock certificates for shares Note: The Board of Directors has conditioned the adoption of each of proposals 1,2,3 and 4 upon approval of each of the other of such proposals and recommends a vote for each of Proposals 1,2,3 and 4 Issuer Yes For For Starbucks Corp SBUX 03/24/10 Election of all nominees Issuer Yes For For Ratification of Deloitte & Touche as the independent registered public accounting firm Issuer Yes For For Shareholder proposal regarding recycling strategy for beverage containers Security Holder Yes For Against Martek Biosciences Corp MATK 03/18/10 Election of all nominees Issuer Yes For For To ratify the appointment of Ernst & Young as the company's independent registered public accounting firm for fiscal year Issuer Yes For For Analog Devices ADI 03/09/10 Election of all nominees Issuer Yes For For To ratify the selection of Ernst & Young as the company's independent registered public accounting firm for the f/y ending 10/30/10 Issuer Yes For For The Coca-Cola Company KO 04/21/10 A vote for all nominees Issuer Yes For For Ratification of the appointment of Ernst & Young as independent auditors Issuer Yes For For Shareowner Proposal regarding an advisory vote on executive compensation Security Holder Yes For Against Shareowner proposal regarding an independent board chair Security holder Yes Against For Shareowner Proposal regarding restricted stock Security Holder Yes Against For Shareowner proposal regarding a report on Bisphenol-A Security Holder Yes For Against Whirlpool WHR 04/20/10 Election of all nominees Issuer Yes For For Ratification of the appointment of Ernst & Young as Whirlpool's independent registered public accounting firm for 2010 Issuer Yes For For Approval of the Whirlpool corporation 2010 omnibus stock and incentive plan Issuer Yes Against Against Humana Inc HUM 04/20/10 Election of all nominees Issuer Yes For For Ratification of the appointment of PriceWaterHouseCoopers as the company's independent registered public accounting firm Issuer Yes For For International Business Machines IBM 04/27/10 Vote for all nominees Issuer Yes For For Ratification of appointment of independent registered public accounting firm Issuer Yes For For Stockholder proposal on executive compensation annual incentive payout Security Holder Yes Against For Stockholder proposal on cumulative voting Security Holder Yes Against For Stockholder proposal on new threshold for calling special meetings Security Holder Yes Against For Stockholder proposal on advisory vote on executive compensation Security Holder Yes For For Adobe Systems ADBE 00724F101 04/16/10 Election of all nominees Issuer Yes For Approval of the amendment of the adobe systems incorporated 2003 equity incentive plan Issuer Yes Against Against Ratification of the appointment of KPMG as the company's independent registered public accoutning firm for the fiscal year ending on 12/3/10 Issuer Yes For For Corning GLW 04/29/10 Election of all nominees Issuer Yes For For Ratify the appointment of PriceWaterHouseCoopers as Corning's independent registered public accountants Issuer Yes For For Approval of the 2010 variable compensation plan Issuer Yes Against Against Approval of the 2010 equity plan for non-employee Directors Issuer Yes Against Against Approval of the amendment and restatement of the restated certificate of incorporation to declassify the Board of Directors Issuer Yes For For Concerning voting Security Holder Yes Against For Marathon Oil Corp MRO 04/28/10 Vote for all nominees Issuer Yes For For Ratification of the appointment of PriceWaterHouseCoopers as our independent auditor for 2010 Issuer Yes For For Stockholder proposal to amend our by-laws to lower the threshold for stockholders to call special meetings Security Holder Yes Against For Stockholder proposal to adopt a policy for ratification and approval of executive compensation policies and practices Security Holder Yes For Against Berkshire Hathaway BRK/A 05/01/10 Directors recommend a vote for all nominees Issuer Yes For For PF Chang's China Bistro PFCB 69333Y108 04/22/10 Election of all nominees Issuer Yes For For Appointment of KMG as independent auditors for the year ending 1/2/2011 Issuer Yes For For Approval of adjournment of the meeting to solicit additonal proxies Issuer Yes For For Cooper Industries CBE G24140108 04/27/10 Election of all nominees Issuer Yes For For To consider the company's Irish Statutory accounts and the related reports of the Directors and auditors Issuer Yes For For Appoint Ernst & Young as our independent auditors for the year ending 12/31/2010 and authorize the audit committee to set their remuneration Issuer Yes For For Authorize any subsidiary of the company to make market purchases of company shares Issuer Yes For For Authorize the reissue price range of Treasury shares Issuer Yes For For Thomas & Betts Corp TNB 05/05/10 Directors recommend a vote for all nominees Issuer Yes For For Ratification of appointment of independent registered public accounting firm Issuer Yes For For Life Technologies LIFE 53217V109 04/29/10 Directors recommend a vote for election of all nominees Issuer Yes For For Ratification of the appointment of Ernst & Young as independent auditors of the company for fiscal year 2010 Issuer Yes For For Adoption of an amendment of the restated certificate of incorporation of the company(adopt majority voting for uncontested elections for Directors) Issuer Yes For For Adoption of an amendment to the bylaws of the company (eliminate supermajority provisions) Issuer Yes For For Adoption of the company's 2010 incentive compensation plan Issuer Yes Against Against Motorola, Inc MOT 05/03/10 Election of all nominees Issuer Yes For For Approval of the company's overall executive compensation policies and procedures Issuer Yes Against Against Ratification of the appointment of KPMG as the company's indpendent registered public acounting firm for 2010 Issuer Yes For For Shareholder proposal re: human rights policy Security Holder Yes Against For Shareholder proposal re: reincorporate in a shareowner-friendly state Security Holder Yes Against For Astrazeneca PLC AZN 04/29/10 To receive the Company's Accounts and the reports of the Directors and Auditor for the year ended 31 December 2009 Issuer Yes For For To confirm dividends Issuer Yes For For To re-appoint KPMG audit Plc, London as Auditor Issuer Yes For For To authorize the Directors to agree the remuneration of the auditor Issuer Yes For For To re-elect all Directors Issuer Yes For For To approve the Directors' remuneration report for the year ended 31 December 2009 Issuer Yes For For To authorize limited EU political donations Issuer Yes For For To authorize the Directors to allot shares Issuer Yes For For To authorize the Directors to disapply pre-emption rights Issuer Yes Against Against To authorize the company to purchase its own shares Issuer Yes For For To reduce notice period for general meetings Issuer Yes For For To adopt new Articles of Association of the company Issuer Yes For For To approve the AstraZeneca Investment plan Issuer Yes Against Against Altera Corp ALTR 05/06/10 Election of all nominees Issuer Yes For To reapprove the internal revenue code section 162(M) provisions of the 2005 equtiy incentive plan Issuer Yes Against Against To approve an amendment to the 2005 equity incentive plan to increase by 5,000,000 the number of shares of common stock Issuer Yes Against Against To approve an amendment to the 1987 employee stock purchase plan to increase by 1,000,000 the number of shres of common stock Issuer Yes For For To ratify the appointment of PriceWaterHouseCoopers as our independent registered public accounting firm for fiscal year Issuer Yes For For To consider a stockholder proposal requesting that Board take the teps necessary so that each stockholder voting requirement in Altera's certificate of incorporation Security Holder Yes Against For Pfizer Inc PFE 04/22/10 Vote for all nominees Issuer Yes For For Proposal to ratify the selection of KPMG as independent registered public accountingfirm for 2010 Issuer Yes For For Advisory vote on executive compensation Issuer Yes For For Approval of by-law Amendment to reduce the percentage of shares requred for shareholders to call special meeting Issuer Yes Against Against Shareholder proposal regarding stock options Security Holder Yes For Against Idexx Labs Inc IDXX 45168D104 05/05/10 Directors recommend a vote for all nominees Issuer Yes For For Ratification of appointment of independent registered public accounting firm.To ratify the selection by the audit committee of the Board of Directors of PriceWaterHouseCoopers as our independent registered public accounting firm for the current fiscal year Issuer Yes For For Under Armour Inc UA 05/04/10 Directors recommend a vote for election of all nominees Issuer Yes For For Ratifcation of appointment of independent registered public accounting firm Issuer Yes For For Johnson & Johnson JNJ 04/22/10 Election of all nominees Issuer Yes For For Ratification of appointment of PriceWaterHouseCoopers as indpendent registered public accounting firm for 2010 Issuer Yes For For Advisory vote on executive compensation Issuer Yes For Against Special shareowner meetings Issuer Yes Against For Shire PLC SHPGY 82481R106 04/27/10 To receive the company's accounts for the year ended 12/31/09 togethere with the Directors' report and the auditor's report on those accounts Issuer Yes For For To approve the Directors' remuneration report for the year ended 12/31/09 Issuer Yes For For Election of all nominees Issuer Yes For For To re-appoint Deloitte as auditors of the company to hold office from the conclusion of the meeting to the conclusion of the annual general meeting of the company to be held in 2010. Issuer Yes For For to authorize the audit compliance and risk committee of the Board to determine the remuneration of the audiotrs Issuer Yes For For to resolve that the authority to allot relevant securites confererd on the Directors by article 10 paragraphof the company's aritlces of association be renewed Issuer Yes For For To approve the proposed amendments Issuer Yes Against Against To resolve that, subject to the passing of the previous resolution, the authority to allot equity securities(authority to disapply pre-emption rights Issuer Yes Against Against A variety of resolutions involving market purchases that the company is hereby generally and unconditionally authorized to act upon Issuer Yes For For Arthrocare Corp ARTC 05/12/10 Directors recommend a vote for election of all nominees Issuer Yes For For To approve the amendment of the company's 2003 amended and restated incentive stock plan to among other modifications increase the number of shares of common stock reserved for issuance thereunder by 2,200,000 shares Issuer Yes Against Against To ratify the appointment of PriceWaterhouseCoopers as the company's independent registered public accounting firm for the 2010 fiscal year Issuer Yes For For Dresser-Rand Group DRC 05/11/10 Directors recommend a vote for election of all nominees Issuer Yes For For Ratify the appointment of PriceWaterHouseCoopers as DRC's independent registered public accountants for the fiscal year ending 12/31/10 Issuer Yes For For Kohl's Corp KSS 05/13/10 Election of all nominees Issuer Yes For For Ratify the appointment of Ernst & Young as indpendent registered public accounting firm Issuer Yes For For Approval of the Kohl's corporation 2010 long term compensation Issuer Yes For For Shareholder proposal: adopt simple majority vote Security Holder Yes For Against Shareholder proposal Independent Chairman of the Board of Directors Security Holder Yes Against For Ebay EBAY 04/29/10 Election of all nominees Issuer Yes For For To approve the amendment and restatement of our ebay incentive plan including to satisfy the requreemnts of seciton162(M) of the internal revenue code Issuer Yes Against Against To approve the amendment and restatement of our 2008 equity incentive award plan, including an amendment to increase the aggregate number of shares authorized for issuance under the plan by 20 million shares Issuer Yes Against Against To ratify the appointment of PriceWaterHouseCoopers as our independent auditors for our fiscal year ending 12/31/10 Issuer Yes For For Waters Corp WAT 05/11/08 Directors recommend a vote for election of all nominees Issuer Yes For For To ratify the selection of PriceWaterHouseCoopers as the company's independent registered public accounting firm for the fiscal year ending 12/31/10 Issuer Yes For For Echostar Corp SATS 05/04/08 Directors recommend a vote for election of all nominees Issuer Yes For For To ratify the appointment of KPMG as our independent registered public accounting firm for fiscal year ending December 31, 2010 Issuer Yes For For Timken Co TKR 05/11/10 Directors recommend a vote for election of all nominees Issuer Yes For For To ratify the selection of Ernst & Young as independent auditor for the year ending 12/31/10 Issuer Yes For For To ratify the Timken company senior executive management performance plan as amended and restated as of 2/8/2010 Issuer Yes Against Against To consider amending the company's amended regulations to declassify the Board of Directors Issuer Yes For For To consider amending the company's amended regulations to authorize the Board of Directors to amend the amended regulations to the extent permitted by Ohio law Issuer Yes For For Noble Corp NE H5833N103 04/30/10 Directors recommend a vote for election of all nominees Issuer Yes For For Approval of the extension of Board authority to issue authorized share capital until 4/29/12 Issuer Yes For For Approval of the payment of a regular dividend through a reduction of the par value of the shares in an amount equal to swiss francs .52 per share Issuer Yes For For Approval of the payment of a special dividend through a reduction of the par value of the shares in amount equal to swiss francs .56 per share Issuer Yes For For Approval of the appointment of PriceWaterHouseCoopers as indpendent registered public accounting firm for fiscal year 2010 and the election of PriceWaterhouseCoopers AG as statutory auditor for a one year term Issuer Yes For For Approval of the 2009 annual report, the consolidated financial statements of the company for fiscal year2009 and the statutory financial statements of the company for extended fiscal year 2009 Issuer Yes For For Approval of the discharge of the members of the Board of Directors and the executive officers of the company for extended fiscal year 2009 Issuer Yes For For Approval of the discharge of the members ofthe board of Directors and the executive officers of the company for extended fiscal year 2009 Issuer Yes For For Amgen AMGN 05/12/10 A vote for all nominees Issuer Yes For For To ratify the seleciton of Ernst & Young as our independent registered public accountants fo the year ending 12/31/10 Issuer Yes For For Shareholder action by written consent Security Holder Yes Against For Shareholder proposal equity retention policy Security Holder Yes For Against Illumina Inc 05/12/10 Directors recommend a vote for all nominees Issuer Yes For For To ratify the appointment of Ernst and Young as indpendent registered public accountants for the fiscal year ending 1/2/11 Issuer Yes For For Wellpoint Inc 94973V107 05/18/10 Election of all nominees Issuer Yes For For To ratify the appointment of Ernst & Young as the independent registered public accounting firm for 2010 Issuer Yes For For If properly presented at the meeting, to vote on a shareholder proposal concerning a feasibility study for converting to nonprofit status Security Holder Yes Against For If properly presented at the meeting, to vote ona shareholder proposal concerning disclosure of lobbying expenses Security Holder Yes Against For If properly presented at the meeting, to vote on a shareholder proposal concerning an advisory resolution on compensation of named executive officers Security Holder Yes For Against If properly presented at the meeting, to vote on shareholder proposal to change our jurisdiction of incorporation from Indiana to Delaware Security Holder Yes Against For Sunpower Corp SPWRA 05/04/10 Directors recommend a vote for all nominees Issuer Yes For For Proposal to ratify the appointment of PriceWaterHouseCoopers as the independent registered public accounting firm of the company for fiscal year 2010 Issuer Yes For For Transocean RIG H8817H100 05/14/10 Approval of the 2009 annual report, the consolidated financial statements of transocean for fiscal year 2009 Issuer Yes For For Discharge of the members of the Board of Directors & Executive Officers from liability for activities during fiscal year 2009 Issuer Yes For For Appropriation of available earnings for fiscal year 2009 to be carried forward Issuer Yes For For Change of the company's place of incorporation in Switzerland Issuer Yes For For Renewal of the company's authorized share capital Distribution to shareholders in the form of a par value reduction Issuer Yes For For Amendments to the articles of association to reflect the Swiss Federal act on intermediated securities Issuer Yes For For Election of all nominees Issuer Yes For For Appointment of Ernst & Young as the company's indpendent registered public accounting firm for fiscal year 2010 Issuer Yes For For Alcon ACK H01301102 05/20/10 Approval of the 2009 annualreport and accounts of Alcon, Inc and the 2009 consolidated financial statements of Alcon, Inc and subsidiaries Issuer Yes For For Appropriation of available earnings and proposed dividend to shareholders for the financial year 2009 Issuer Yes For For Discharge of the members of the Board of Directors for the financial year 2009 Issuer Yes For For Election of KPMG as auditors Issuer Yes For For Election of OBT, Aurich as special auditors Issuer Yes For For Amendments to the articles of association Issuer Yes For For Election of all nominees Issuer Yes For For BASF SE BASFY 04/29/10 Adoption of a resolution on the appropriation of profit Issuer Yes For For Adoption of a resolution giving formal approval to the actions of the members of the supervisory board Issuer Yes For For Adoption of a resolution giving formal approval to the actions of the members of the board of executive directors Issuer Yes For For Election of the auditor for the finacial year 2010 Issuer Yes For For Adoption of a resolution on the change of bearer shares to registered shares and appropriate amendment of the statutes Issuer Yes For For Approval of the transmission of information by telecommunicaiton and appropriate amendment of the statutes Issuer Yes For For Adoption of a resolution on the approval of the system of the remuneration of the members of the board of executive Directors Issuer Yes For For Adoption of a resolution on the amendment of articles 17, no. 2 of the statutes Issuer Yes For For Adoption of a resolution on the amendment of articles 17 no. 3 of the statues Issuer Yes For For Adoption of a resolution on the amendment of articles 18 no. 2 of the statues Issuer Yes For For Netflix Inc NFLX 64110L106 05/20/10 Directors recommend a vote for all nominees Issuer Yes For For To ratify the appointment of KPMG as the company's independent registered public accounting firm for the year ending 12/31/10 Issuer Yes For For To approve the company's amended and restated 2002 employee stock purchase plan Issuer Yes For For Pharmaceutical Product Development PPDI 05/20/10 Directors reocmmend a vote for election of all nominees Issuer Yes For For Ratification of the appointment of Deloitte & Touche as the company's independent registered public accounting firm for fiscal year 2010 Issuer Yes For For Ross Stores Inc ROST 05/19/10 Directors recommend a vote for all nominees Issuer Yes For For To ratify the appointment of Deloitte&Touche as the company's indpendent registered public accounting firm for the fiscal year ending 1/29/11 Issuer Yes For For Nordstrom Inc JWN 05/18/10 Election of all nominees Issuer Yes For For Approval of the Nordstrom Inc. 2010 equity incentive plan Issuer Yes Against Against Ratification of the appointment of independent registered public accounting firm Issuer Yes For For Panera Bread PNRA 69840W108 05/13/10 Directors recommend a vote for election of all nominees Issuer Yes For For Approve the proposal to amend the company's 2006 stock incentive plan to increase the number of class a common stock available for issuance under the plan from 1,500,000 to 2,300,000 Issuer Yes Against Against Approve the proposal to amend the company's 1992 employee stock pruchase plan to increase the number of class A common stock available for issuance under the plan from 825,000 to 950,000 Issuer Yes For For Ratifiy the appointment of PriceWaterHouseCoopers as the company's independent registered public accounting firm for the fiscal year ending 12/26/10 Issuer Yes For For Limited Brands LTD 05/27/10 Election of all nominees Issuer Yes For For The ratification of the appointment of the independent registered public accountants Issuer Yes For For Amazon AMZN 05/25/10 Election of all nominees Issuer Yes For For Ratification of the appointment of Ernst & Young as independent auditors Issuer Yes For For Shareholder proposal calling for the company to make certain disclousre regarding corporate political contributions Security Holder Yes For Against Nvidia Corp NVDA 67066G104 05/19/10 Election of all nominees Issuer Yes For For To ratify the selection of PriceWaterHouseCoopers as our independent registered public accounting firm for our fiscal year ending 1/30/11 Issuer Yes For For Adtran ADTN 00738A106 05/05/10 Directors recommend a vote for election of all nominees Issuer Yes For For The adoption of the 2010 Directors stock plan Issuer Yes Against Against Ratify the appointment of PriceWaterHouseCoopers as the independent registred public accounting firm of Adtran for the fiscal year ending 12/31/10 Issuer Yes For For Broadcom BRCM 05/20/10 Directors recommend a vote for all nominees Issuer Yes For For To ratify the appointment of KPMG as the company's independent registered public accounting firm for the year ending 12/31/10 Issuer Yes For For Intel Corp INTC 05/19/10 Election of all nominees Issuer Yes For For Ratification of selection of Ernst & Young as our indepndent registed public acounting firm for the ucrrent year Issuer Yes For For Advisory vote on executive compensation Issuer Yes For For Exxon Mobil XOM 30231G102 05/26/10 Directors recommend a vote for all nominees Issuer Yes For For Ratification of independent auditors Issuer Yes For For Special shareowner meetings Security Holder Yes Against For Incorporate in North Dakota Security Holder Yes Against For Shareholder advisory vote on executive compensation Security Holder Yes For Against Amendment of EEO policy Security Holder Yes Against For Policy on Water Security Holder Yes For Against Wetlands restoration policy Security Holder Yes Against For Report on Canadian oil sands Security Holder Yes Against For Report on natural gas production Security Holder Yes Against For Report on energy technology Security Holder Yes Against For Greenhouse gas emissions goals Security Holder Yes Against For Planning assumptions Security Holder Yes Against For Royal Caribbean Cruises RCL V7780T103 05/20/10 Directors recommend a vote for election of all nominees Issuer Yes For For Approval of an additional 6,000,000 shares for issuance under the company's 2008 equity incentive plan Issuer Yes Against Against Ratification of appointment of PriceWaterHouseCoopers as the company's principal independent auditor for 2010 Issuer Yes For For The shareholder proposal regarding 2 year equity holding period Security Holder Yes For Against Merck MRK 58933Y105 05/25/10 A vote for all nominees Issuer Yes For For Ratification of the appointment of the company's independent registered public accounting firm for 2010 Issuer Yes For For Proposal to adopt the 2010 incentive stock plan Issuer Yes Against Against Proposal to adopt the 2010 non-employee Directors stock option plan Issuer Yes Against Against Align Technology ALGN 05/20/10 Election of all nominees Issuer Yes For For Proposal to ratify the appointment of PriceWaterHouseCoopers as Align Technology Inc.'s independent registered public accountants for the fiscal year ending 12/31/10 Issuer Yes For For Proposal to approve amended and restated 2005 equity incentive plan Issuer Yes Against Against Proposal to approve 2010 employee stock purchse plan Issuer Yes For For Chevron Corp CVX 05/26/10 Vote for all nominees Issuer Yes For For Ratification of independent registered public accounting firm Issuer Yes For For Amendment to Chevron's by-laws to reduce the percentage of stockholdings required for stockholders to call for special meetings Issuer Yes For For appointment of an indpendent Director with environmental expertise Security Holder Yes Against For Holding equity based compensation through retirements 2yrs Security Holder Yes For Against Disclosure of payments to host governments Security Holder Yes For Against Guidelines for country selection Security Holder Yes Against For Financial risks from climate change Security Holder Yes Against For Human rights committee Security Holder Yes For Against Chipotle Mexican Grill CMG 06/08/10 Directors recommend a vote for all nominees Issuer Yes For For Ratification of Ernst & Young as indpendent registered public accounting firm for the year ended 12/31/10 Issuer Yes For For Cognizant Tech Solutions CTSH 06/01/10 Election of all nominees Issuer Yes For For To amend and restate the Cognizant technology solutions corporation 2004 employee stock purchase plan to among other things, increae the number of shares of Class A common stock reserved for issuance thereunder from 6,000,000 shares to 9,000,000 shares Issuer Yes For For To ratify the appointment of PriceWaterHouseCoopers as our independent registered public accounting firm for the year ending 12/31/10 Issuer Yes For For BioVail Corp BVF 09067J109 05/18/10 Vote for all nominees Issuer Yes For For Appoint Ernst & Young as indpendent auditors for the ensuing year and authorize the Board of Directors to fix the auditors remuneraton Issuer Yes For For The Cheesecake Factory CAKE 06/02/10 Election of all nominees Issuer Yes For For Approval of the 2010 stock incentive plan Issuer Yes For For Approval of the 2010 amended and restated annual performance incentive plan Issuer Yes Against Against Ratification of the selection of PriceWaterHouseCoopers as the company's independent registered public accounting firm for the fiscal year ending 12/28/2010 Issuer Yes For For American Eagle Outfitters AEO 025553E106 06/09/10 Vote for all nominees Issuer Yes For For Ratify the appointment of Ernst & Young as the company's independent registered Public Accounting Firm for the f/y ending 1/29/11 Issuer Yes For For Comcast CMCSA 20030N101 05/20/10 Directors recommend a vote for all nominees Issuer Yes For For Ratification of the appointment of independent auditors Issuer Yes For For Approval of our our 2006 cash bonus plan Issuer Yes For For to provide for cumulative voting in the election of Directors Issuer Yes Against For To adopt and disclose a succession planning policy and isue annual reports on succession plan Issuer Yes Against For to require that the Chairman of the Board not be a current or former executive officer Issuer Yes Against For Diamond offshore Drilling DO 25271C102 05/24/10 Directors recommend a vote for election of all nominees Issuer Yes For For To ratify the appointment of Deloitte&Touche as the independent auditors of the company for fiscal year 2010 Issuer Yes For For To transact such other business as may properly come before the annual meeeting or any adjournment therof Issuer Yes For For Biosante Pharmaceuticals BPAX 09065V203 06/11/10 Directors recommend a vote for election of all nominees Issuer Yes For Against To consider a proposal to approve the BioSante pharmaceuticals, amended and restated 2008 stock incentive plan Issuer Yes Against Against Ratify the selection of Deloitte&Touche as our independent registered public accounting firm for the year ending 12/31/2010 Issuer Yes For For TJX Companies Inc TJX 06/02/10 A vote for all nominees Issuer Yes For For Ratification of appointment of PriceWaterHouseCoopers Issuer Yes For For Advisory vote on executive compensation Security Holder Yes For Against Endo Pharmaceuticals ENDP 29264F205 05/26/10 Directors recommend a vote for all nominees Issuer Yes For For To approve the company's 2010 stock incentive plan Issuer Yes Against Against To ratify the appointment of Deloitte&Touche as the indpendent registered public accounting firm for the fiscal year ending 12/31/10 Issuer Yes For For Autodesk Inc ADSK 06/10/10 Election of all nominees Issuer Yes For For Ratify the appointment of Ernst & Young as autodesk's indpendent registered public accounting firm for the fiscal year ending 1/31/11 Issuer Yes For For Approve the autodesk executive incentive plan as amended pursuant to section 162M of the intrenal revenue code of 1986 Issuer Yes Against Against Approve amendments to the autodesk 2008 employee stock plan as amended Issuer Yes For For LifePoint Hospitals LPNT 53219L109 06/08/10 Directors recommend a vote for election of all nominees Issuer Yes For For Ratification of the selection of Ernst & Young as the company's indpendent registered public accounting firm for 2010 Issuer Yes For For Approval of the amendment to the company's amended and restated 1990 long term incentive plan Issuer Yes Against Against Approval of the amendment to the company's amended and restated management stock purchase plan Issuer Yes For For Approval of the amendment to the company's amended and restated outside Directors stock and incentive compensation plan Issuer Yes Against Against Sapient Corporation SAPE 06/02/10 Directors recommend a vote for election of all nominees Issuer Yes For For To ratify the selection by the audit committee of our Board of Directors of PriceWaterHouseCoopers as our indpendent registered public accounting firm for the year ending 12/31/10 Issuer Yes For For Aeropostale Inc ARO 06/17/10 Directors recommend a vote for all nominees Issuer Yes For For To ratify the selection by the audit committee of the Board of Directors of Deloitte & Touche as the company's indpendent auditors for the fiscal year ending 1/29/11 Issuer Yes For For Gamestop GME 36467W109 06/22/10 Directors recommend a vote for all nominees Issuer Yes For For Proposal to ratify the appointment of BDO Seidman LLP as the independent registered public accounting firm of the company for the fiscal year ending 1/29/11 Issuer Yes For For Best Buy Co BBY 06/24/10 Directors recommend a vote for all nominees Issuer Yes For For Ratification of the appointment of Deloitte & Touche as our independent registered public accounting firm for the fiscal year ending 2/26/11 Issuer Yes For For Bed Bath & Beyond Inc BBBY 06/29/10 Vote for all nominees Issuer Yes For For Ratification of the appointment of KPMG Issuer Yes For For Checkpoint Software CHKP M22465104 06/29/10 Directors recommend a vote for all nominees Issuer Yes For For To ratify the appointment and compensation of Kost, Forer, Gabbay & Kasierer, a member of Ernst & Young global as independent registered public accounting firm for 2010 Issuer Yes For For To approve compensation to Check Point's Chief executive officer who is also the Chairman of the Board of Directors Issuer Yes For For Name of Fund: Hussman Strategic Total Return Fund For shareholder meetings held from July 1, 2009 through June 30, 2010 Issuer Name Ticker Symbol CUSIP Shareholder Meeting Date Brief Identification of the Matter Voted On Proposed by Issuer or Security Holder? Did the Fund Vote? How did the Fund Cast its Vote? For, Against, Abstain Did the Fund voteFor or Against Management? Anglogold Ashanti Limited AU 07/30/09 Specific authority and approval to the Directors to issue ordinary shares for the purposes of the conversion rights attaching to the US$732,500,000 3.50 percent convertible bonds issued by Anglogold Ashanti Finance PLC, a wholly-owned subsidiary of the company and irrevocably guaranteed by the company Issuer Yes For For Compania DE Minas BVN 10/12/09 Compania De Minas Buenaventura S.A.A. desires to purchase, subject to shareholder approval, all of its common shapes held by its wholly owned subsidiary, Compania Minera Condesa S.A. Such shares will be held by Buenaventura as treasury shares, all as more fully described in the proxy statment Issuer Yes For For Harmony Gold HMY 11/23/09 Adoption of the consolidated annual financial statements for the financial year 2009 Issuer Yes For For Re-appointment of PriceWaterHouseCoopers as external auditors Issuer Yes For For Placement of 10% of the authorised by unissued ordinary shares of the company under the Directors' control Issuer Yes For For General authority for Directors to allot and issue equity securities for cash up to 5% Issuer Yes For For Increase in non-executive Directors' Fees Issuer Yes For For Randgold Resources GOLD 12/15/09 That the proposed acquistion by KIBALI(Jersey) limited of shares in Kibali Goldmines S.P.R.L. be and is hereby approved Issuer Yes For For SPDR DB Intl Gov Infl Prot WIP 78464A490 03/19/10 Directors recommend a vote for all nominees Issuer Yes For For WIP 78464A490 03/19/10 To approve a "manager of managers" structure for all SPDR funds Issuer Yes For For Update and standardize the SPDR funds fundamental policies regarding purchasing and selling real estate Issuer Yes Against Against Update and standardize the SPDR funds fundamental policies regarding issuing senior securites and borrowing money Issuer Yes Against Against Update and standardize the SPDR funds fundamental policies regarding making loans Issuer Yes Against Against Update and standardize the SPDR funds fundamental policies regarding puchasing and selling commodities Issuer Yes For For Update and standardize the SPDR funds fundamental policies regarding concentrating investments in a particular industry or group of industries Issuer Yes For For Update and standardize the SPDR funds fundamental policies regarding underwriting activities Issuer Yes Against Against Update and standardize the SPDR funds fundamental policies regarding eliminating outdated fundamental investment policies not required by law Issuer Yes Against Against SPDR DB Intl Gov Infl Protected WIP 78464A490 03/19/10 To approve a "manager of managers" structure for all SPDR funds Issuer Yes For For Vote for all nominees Issuer Yes For For Update and standardize the SPDR funds fundamental policies regarding purchsing and selling real estate Issuer Yes For For Update and standardize the SPDR funds fundamental policies regarding issuing senior securities and borrowing money Issuer Yes Against Against Update and standardize the SPDR funds fudamental policies regarding making loans Issuer Yes Against Against Update and standardize the SPDR funds fundamental policies regarding purchasing and selling commodities Issuer Yes For For Update and standardize the SPDR funds fundamental policies regarding concentrating investments in a particular industry or group of industries Issuer Yes For For Update and standardize the SPDR funds fundamental policies regarding underwriting activities Issuer Yes For For Update and Standardize the SPDR funds fundamental policies regarding eliminating outdated fundamental investment policies not required by law Issuer Yes Against Against Newmont Dining Corp NEM 04/23/10 Directors recommend a vote for all nominees Issuer Yes For For Ratify the audit committee's appointment of PriceWaterHouseCoopers as Newmont's independent auditors for 2010 Issuer Yes For For Consider and act upon a stockholder proposal regarding special meetings as set forth in the accompanying proxy statement if properly introduced at the meeting Security Holder Yes Against For Consider and act upon a stockholder proposal to approve majority voting for the selection of Directors in a non-contested election as set forth in the accompanying proxy stement if properly introduced at the meeting Security Holder Yes Against For Ameren Corp AEE 04/27/10 Directors recommend a vote for election of all nominees Issuer Yes For For Ratification of the appointment of independent registered public accounting firm for the fiscal year ending 12/31/10 Issuer Yes For For Shareholder proposal relating to report on Callaway plant extension of operating license Security Holder Yes Against For DPL Inc DPL 04/28/10 Directors recommend a vote for election of all nominees Issuer Yes For For Ratification of KPMG as independent public accountant Issuer Yes For For Scana Corporation SCG 80589M102 05/06/10 Directors recommend a vote for election of all nominees Issuer Yes For For Approval of amended restated long-trm equity compensation plan Issuer Yes Against Against Approval of appointment of indpendent registered public accounting firm Issuer Yes For For Compania De Minas Buenaventura BVN 03/26/10 To approve the annual report as of 12/31/09.A preliminary spanish version of the annual eport will be available in the company's web site Issuer Yes For For To approve the Financial statements of as of December 31, 2009 which were publicly reported and are in our web site Issuer Yes For For To appoint Ernst and Young as external auditors for fiscal year 2010. Issuer Yes For For To approve the payment of a cash dividend of US$.30 per share or Ads according to the company's dividend policy Issuer Yes For For Barrick Gold Corp ABX 04/28/10 Vote for all nominees Issuer Yes For For Resolution approving the appointment of PriceWaterHouseCoopers as the auditors of Barrick and authorizing the Directors to fix their remuneration Issuer Yes For For Advisory resolution on executive compensation approach Issuer Yes Against Against Alliant Energy corp LNT 05/20/10 Directors recommend a vote for election of all nominees Issuer Yes For For Proposal to approve the alliant energy corporation 2010 omnibus incentive plan Issuer Yes Against Against Proposal to ratify the appointment of Deloitte & Touche as the company's independent registered Public accounting firm for 2010 Issuer Yes For For Pepco Holdings POM 05/21/10 Directors recommend a vote for all nominees Issuer Yes For For A proposal to ratify the appointmnet of PriceWaterHouseCoopers as independent registered public accounting firm of the company for 2010 Issuer Yes For For DTE Energy DTE 05/06/10 Directors recommend a vote for all nominees Issuer Yes For For Indpendent registered public accounting firm PriceWaterHouseCoopers Issuer Yes For For Management proposal regarding cumulative voting Issuer Yes For For Management proposal regarding 2006 long term incentive plan Issuer Yes Against Against Shareholder proposal regarding political contributions Security Holder Yes For Against Shareholder proposal regarding Board declassification Security Holder Yes For Against Randgold Resources GOLD 05/04/10 Adoption of the Directors' report and accounts Issuer Yes For For Election of all nominees Issuer Yes For For Adoption of the report of remuneration committee Issuer Yes For For Approve the fees payable to Directors Issuer Yes For For Re-appoint BD as auditors of the company Issuer Yes For For Increase authorized share captial Issuer Yes For For Amend paragraph 4 of the memorandum of association Issuer Yes For For Amend article 4.1 of the article of association Issuer Yes For For Pinnacle PNW 05/19/10 Directors recommend a vote for election of all nominees Issuer Yes For For Amendment to the company's bylaws to permit shareholders to call speical shareholder meetings Issuer Yes For For Ratify the appointment of the company's independent acountants for the year ending 12/31/10 Issuer Yes For For Stillwater Mining Co SWC 86074Q102 05/04/10 Directors recommend a vote for all nominees Issuer Yes For For To ratify the appointment of KPMG as the company's independent registered accounting firm for 2010 Issuer Yes For For Agnico-Eagle Mine AEM 04/30/10 Vote for all nominees Issuer Yes For For AEM 04/30/10 Appointment of Ernst & Young as auditors of the corporation and authorizing the Directors to fix their remuneration Issuer Yes For For An ordinary resolution approving an amendment of Agnico-Eagles's stock option plan Issuer Yes Against Against A special resolution approving an amendment to Agnico-Eagle's articles of amalgamation and authorizing the Borad of Directors to set the numbe of Directors Issuer Yes Against Against Consolidated Edison ED 05/17/10 A vote for all nominees Issuer Yes For For Ratification of appointment of independent accountants Issuer Yes For For Additional compensation information Issuer Yes Against For Goldcorp Inc GG 05/19/10 Appointment of Deloitte & Touche as chartered accountants, as auditors of the company and authorizing the Directors to fix their remuneration Issuer Yes For For Vote for all nominees Issuer Yes For For The shareholder proposal attached as schedule "B" to the management information circular accompanying this voting instruction form(Local Consent) Security Holder Yes Against For Anglogold Ashanti Limited AU 05/07/10 Adoption of Financial statements Issuer Yes For For Re-appointment of Ernst & Young as auditors of the company Issuer Yes For For Vote for all nominees Issuer Yes For For General authority to directors to allot and issue ordinary shares Issuer Yes For For General authority to directors to issue ordinary shares for cash Issuer Yes For For General authority to directors to issue convertible bonds Issuer Yes For For Increase in non-executive Directors' Fees Issuer Yes For For Increase in non-executive directors' fees for board committee meetings Issuer Yes For For Amendment to the AngloGold limited share incentive scheme Issuer Yes Against Against Amendments to the AngloGold Ashanti limited long term incentive plan 2005 Issuer Yes Against Against Amendments to the AngloGold Ashanti limited bonus share plan 2005 Issuer Yes Against Against Specific authority to issue shares for the purposes of the incentive schemes adopted by the company from time to time Issuer Yes Against Against Approval of the AngloGoldAshanti remuneration policy Issuer Yes Against Against Acquisiton of company's own shares Issuer Yes For For Name of Fund: Hussman Strategic International Equity Fund For shareholder meetings held from January1, 2010 through June 30, 2010 Issuer Name Ticker Symbol CUSIP Shareholder Meeting Date Brief Identification of the Matter Voted On Proposed by Issuer or Security Holder? Did the Fund Vote? How did the Fund Cast its Vote? For, Against, Abstain Did the Fund voteFor or Against Management? Novartis AG NVS 66987V109 2/26/2010 Approval of the annual report, the financial statements of Novartis AG and the group consolidated financial statements for the business year 2009 Issuer Yes For For Discharge from liability of the members of the Board of Directors and the executive committee Issuer Yes Abstain Abstain Appropriation of available earnings of Novartis AG as per balance sheet and declaration of Dividend Issuer Yes For For Amendments to the articles of incorporation:Introduction of a consultative vote on the compensation system Issuer Yes For For Vote for all nominees Issuer Yes For For Appointment of the Auditor Issuer Yes For For Additional and/or counter proposals presented at the meeting Issuer Yes Abstain Abstain Carnival PLC CUK 2/12/2010 Vote for all nominees Issuer Yes For For To reappoint Carnival plc's independent auditors and ratification of Carnival Corporation's independent registered certified public accounting firm Issuer Yes For For To authorise Carnivalplc's audit committee to agree to the remuneration of the indpendent auditors Issuer Yes For For To receive the UK annual accounts and reports of the directors and auditors of Carnival Issuer Yes For For To approve the directors' remuneration report of Carnival plc Issuer Yes For For To approve the giving of authority for the allotment of new shares by Carnival plc Issuer Yes For For Special resolution to approve disapplication of pre-emption rights in relation to the allotment of new shares by Carnival Issuer Yes For For Special resolution to authorise market purchases of ordinary share of US$1.66 each in the capital of Carnival Issuer Yes For For To consider a shareholder proposal Security Holder Yes Abstain Abstain ADR BP BP 4/15/2010 Vote for all nominees Issuer Yes For For To reappoint Ernst & Young as auditors and authorize the board to fix their remuneration Issuer Yes For For Special resolution: to adopt new articles of association Issuer Yes For For Special resolution: to give limited authority for the purchase of its own shares by the company Issuer Yes For For To give limited authority to allot shares up to a specified amount Issuer Yes Against Against Special resolution: to give authority to allot a limited number of shares for cash free of pre-emption rights Issuer Yes Against Against Special Resolution: to authorize the calling of general meeting(exlcuding annual general meeting by notice of at least 14 clear days Issuer Yes For For To approve the renewal of the executive Directors incentive plan Issuer Yes Against Against To approve the Scrip Dividend Programme Issuer Yes For For Special resolution: To instruct a committee of the board to review the assumptions behind Sunrise SAGD Project Issuer Yes Abstain Abstain Nestle ADR 4/15/2010 Approval of annual report,fin.statements of nestle S.A. and consolidated financial statements of the nestle group for 2009 Issuer Yes For For Acceptance of the compensation report 2009(non-binding advisory vote) Issuer Yes For For Release of the members of the board of Directors and of the management Issuer Yes For For Appropriation of profits resulting from the balance sheet of nestle(proposed dividend) for the financial year 2009 Issuer Yes For For Re-election to the Board of all nominees Issuer Yes For For Capital reduction Issuer Yes For For Other amendments in the articles of association Issuer Yes For For Mark the "For" box if you wish to give a proxy to independent representative, Mr. Jean-Ludovic Hartman Issuer Yes Abstain Abstain Portugal Telecom 4/16/2010 To resolve on the management report, balance sheet and accounts for the year 2009 Issuer Yes For For To resolve on the consolidated management report, balance sheet and accounts for the year 2009 Issuer Yes For For To resolve on the proposal for application of profits Issuer Yes For For To resolve on a general appraisal of the company's management and supervison Issuer Yes For For To resolve on the acquisition and disposal of own share Issuer Yes For For pursuant to number 4 of article 8 of articles of association, on parameters applicable in event of an issuance of bonds convertible into share that may be resolved upon by the board Issuer Yes For For The suppression of pre-emptive right of shareholders in the subscription of any issuance of convertible bonds Issuer Yes Against Against Issuance of bonds and other securities by board of directors and notably on fixing of value of such securities Issuer Yes For To resolve on the acquisition and disposal of own bonds and other own securities Issuer Yes For For To resolve on the creation of an ad hoc committee to decide on the remuneration of the members of the compensation committee Issuer Yes For For To resolve on the declaration in respect of the renumeration policy of the members of the management and supervisory bodies of the company Issuer Yes For For SAP AG SAP 6/8/2010 Presentation of the adopted annual financial statements and the approved group financial statements the management report and the group management report including the executive board's explanatory notes relating to the information provided pursuant to section 289 and 315 of the German commercial code and the supervisory board's report for the fiscal year 2009 Issuer Yes For For Appropriation of the retained earnings of the fiscal year 2009 Issuer Yes For For Approval of the acts of the executive Board in the fiscal yar 2009 Issuer Yes For For Approval of the acts of the supervisory Board in the fiscal year 2009 Issuer Yes For For Approval of the system for the renumeration of Executive board members Issuer Yes For For Appointment of the auditors of the financial statements and group financial statments for the fiscal year 2010 Issuer Yes For For Amendment to section 4 and of the articles of incorporation to reflect changes in the capital structure since the Articles of incorporation were last amended Issuer Yes For For Amendments to the articles of incorporation to reflect the requirements of the German act implementing the directive on shareholders rights Issuer Yes For For articles of incorporation Issuer Yes For For articles of incorporation Issuer Yes For For supplement to articles of incoporation to allow online participation Issuer Yes For For Allow postal voting Issuer Yes For For Restatements of section 19 of the articles of incorporation Issuer Yes For For Restatement of articles of incorporation Issuer Yes For For Authorized Capital Issuer Yes For For Cancellation of existing authorized capital and creation of new capital Issuer Yes For For Cancellation of existing authorized capital and creation of new capital Issuer Yes For For Creation of authorized capital for the purpose of granting shares to employees of the company and its affiliates Issuer Yes For For Authorization to acquire and use treasury shares pursuant to the German stock act Issuer Yes Against Against change in the renumeration of the members of the supervisory board and on the corresponding amendment to the articles of incorporation Issuer Yes For For WIPRO WIT 97651M109 6/4/2010 Increase of authorised share capital and alteration of the memorandum of association of the company by altering clause 5 of the MOA Issuer Yes For For Special resolution for articles of association Issuer Yes For For Ordinary resolution for issue of bonus shares to the shareholders by captitalizing a part of the amount standing to the credit of securities premium account Issuer Yes For For Infosys Technologies Limited INFY 6/12/2010 To receive, consider and adopt the balance sheet as at 3/31/2010,the profit and loss account for the year ended on that date and the report of the Directors and auditors thereon Issuer Yes For For To delcare a final dividend for the financial year ended 3/31/2010 Issuer Yes For For Vote for all nominees Issuer Yes For For To appoint auditors Issuer Yes For For Mobile Telesystems MBT 6/24/2010 Procedures for conducting the annual general meeting Issuer Yes For For Approval of the annual report Issuer Yes For For Election of nominees to Board Issuer Election of members of auditing commission Issuer Yes For For Approval of auditor Issuer Yes For For Approval of MTS OJSC charter as amended and restated Issuer Yes For For Approval of the regulations of MTS OJSC General shareholders meeting as amended and restated Issuer Yes For For JA Solar Holdings JASO B1QMYF9 6/30/2010 To receive and consider the audited financial statements and the reports of the Chariman and Chief Executive officer for the year ended 12/31/09 Issuer Yes For For Elect all nominees Issuer Yes For For To transact such other business as may properly come before the meeting or any adjournment or postponement thereof Issuer Yes For For Portugal Telecom PT 6/30/2010 To resolve on the proposal received rom Telefonica on 1/June 2010 regarding the acquisition of the shares held by the companies of the Portugal Telecom group in Brasilcel, N.V., under the terms and at the price of the current offer or at a highter prie presented Issuer Yes For For Icon PLC INFY 7/19/2010 To receive the accounts and reports Issuer Yes For For Election of all nominees Issuer Yes For For To authorise the fixing of the auditors' remuneration Issuer Yes For For To authorise the company to allot shares Issuer Yes For For To Disapply the statutory pre-emption rights Issuer Yes Against Against To authose the company to make market purchases of shares Issuer Yes For For To amend the articles of association of the company Issuer Yes For For To allow an extraordinary general meeting of the company to be called on not less than 14 clear days' notice Issuer Yes For For
